Citation Nr: 1443970	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-22 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a pulmonary disorder, other than fibrotic changes to the lungs.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to February 1973 and from January 1974 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Louisville, Kentucky, RO has jurisdiction over the appeal.  

The Board notes that a December 2009 rating decision, in pertinent part, denied entitlement to service connection for fibrotic changes to the lungs.  The Veteran expressed disagreement with the decision, but did not perfect the appeal.  It is also significant to note that the adjudication of that claim included consideration of disability as a result of potential exposure to drinking water contaminated with volatile organic compounds, including either tricholoroethylene (TCE) or tetracholoroethylene (PCE), from an off-base dry cleaning facility at the U.S. Marine Corps Base at Camp Lejeune, North Carolina.  

In February 2014, the Board reopened the Veteran's bilateral knee disorder claim and remanded the issues on appeal for additional development.  These issues were readjudicated in a May 2014 supplemental statement of the case.  Although additional treatment records were subsequently received, the Board finds the evidence, to the extent it addresses the issues on appeal, is essentially cumulative of the information previously of record. 

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an allergic reaction to medication has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  A chronic bilateral knee disability is not shown to have been manifest during active service, arthritis of the knee is not shown to have been manifest within one year of service, and a present knee disability is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  There is clear and unmistakable evidence that the Veteran's asthma preexisted his active service.

3.  There is clear and unmistakable evidence that the Veteran's preexisting asthma condition was not aggravated beyond its natural progression by an in-service event, injury or illness.  

4.  The Veteran's COPD was not manifest during active service and did not develop as a result of an established event, injury, or disease during active service, to include contaminated water exposure.  


CONCLUSIONS OF LAW

1.  A chronic bilateral knee disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A pulmonary disorder, other than fibrotic changes to the lungs, was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in April 2009 and May 2009.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claims.  The development requested on remand in February 2014 has been substantially completed.  

To the extent the Veteran's remaining service connection claim for a pulmonary disorder, other than fibrotic changes to the lungs, involves a disability claim based upon exposure to contaminated water, the Board finds the Veteran has demonstrated actual knowledge of the evidence necessary to substantiate such claims.  In fact, he specifically raised the issue and provided a document addressing disorders associated with TCE and PCE exposure in support of his claim in September 2009.  The prior adjudication of his unperfected appeal of the December 2009 rating decision included consideration of the contaminated water claim.  These claims are to be handled on a case-by-case basis and the Board finds that no additional notice or assistance as to the remaining issue is required for an adequate adjudication.  See VA Adjudication Procedure Manual (M21-1MR), part IV, subpart ii, chapter 1, section H, subsection 32.  There is no evidence of any additional existing pertinent records as to the issues on appeal and further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran's contaminated water claim was specifically addressed in a November 2012 VA examination report and the available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant. 

B.  Service Connection Claims

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  VA regulations provide, however, that for claims received after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2013).  

Determinations of a claim for disability as a result of potential exposure to drinking water contaminated with volatile organic compounds at the U.S. Marine Corps Base at Camp Lejeune, North Carolina, are to be made on a case-by-case basis with consideration of applicable VA policy.  See VA Training Letter 11-03 (Revised) (Nov. 29, 2011).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); 38 U.S.C.A. § 1153 (West 2002). 

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Arthritis is a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

I. Bilateral Knee Disorder

The Veteran asserts that he has bilateral knee disorders as a result of injuries during active service.  He describes having sustained knee injuries during basic training and having been tripped by a fellow trainee.  He reports having had continuous problems with his knees since service.  

Private pre-service treatment records dated in February 1970 noted the Veteran was treated for a mild left knee medial ligament strain.  Subsequent pre-service treatment records are negative for reports associated with knee problems.

Service treatment records include a July 1972 enlistment examination report noting a normal clinical evaluation of the lower extremities.  An associated report of medical history noted arthritis, joint, and knee problems were denied.  Records show that in December 1972 the Veteran complained of a three week history of right knee pain.  The examiner noted tenderness and referred the Veteran to the surgical clinic.  No subsequent reports indicating additional right knee treatment are of record.  The Veteran's June 1975 separation examination revealed a normal clinical evaluation of the lower extremities.

Pertinent post-service treatment records include an August 1977 private treatment report noting the Veteran was treated for left knee strain.  A subsequent August 1977 report noted the knee was improved.  Employment medical reports dated in February 1978 and May 1990 noted the Veteran denied a history of trick or locked knee.  

VA treatment records dated in November 1992 included a diagnosis of rheumatoid arthritis.  A February 1994 report noted the Veteran complained of knee pain.  On VA examination in November 1996 the Veteran reported complaints including bilateral knee pain.  It was noted there was no history of injury to the knees.  The diagnoses included bilateral chondromalacia patella.  VA treatment records dated in August 2007 noted bilateral knee pain due to acquired osteoarthritis.

An August 2008 X-ray examination report revealed moderately severe degenerative changes, apparent healing or unification with marginal spurs of small osseous fragment at the caudal tip of the left patella, and no change in left medial collateral ligament calcification.  A September 2008 report noted narrowing of the right knee lateral compartment and that the Veteran's left knee medial and lateral compartments were maintained.  

An April 2014 VA medical opinion found the Veteran's bilateral degenerative joint disease was less likely incurred in or caused by the claimed in-service injury, event or illness.  The examiner summarized the service treatment records and noted that X-ray studies in 1992 indicated mild degenerative changes which was not an abnormal finding based upon the Veteran's age at that time.  It was noted that his current moderately severe degenerative joint disease of the knees that were more likely than not related to aging.  The examiner stated that, based on the Veteran's history, a review of the service treatment and current medical records, as well as clinical experience and expertise, his current knee disorder was less likely than not the result of service, to include any injury to the knees in service.

At the outset, the Board notes that the Veteran was treated for a left knee injury prior to service.  However, and rather crucially, there is no indication of any chronic left knee problems prior to service.  No knee disabilities were noted upon the Veteran's service enlistment examination in July 1972.  Any injury to the left knee appears to have resolved without there being any chronic residual disability.  The presumption of soundness is not rebutted.

Service treatment records show the Veteran reported a three week history of right knee pain in December 1972.  There are no findings with regard to the left knee.  His June 1975 separation examination revealed a normal clinical evaluation of the lower extremities.  There was likewise no mention of knee disability when he filed his initial claim for benefits in 1975; and, a related 1976 VA examination made no findings of a knee disability.  Such weighs against the finding of the Veteran having a chronic knee disorder during his active service as well as his claim of continuity of symptomatology (pain).  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Indeed, there is no evidence of a bilateral knee disability until several years after service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board finds the April 2014 VA examiner's opinion is persuasive that no chronic knee disorder was manifest in service and that knee arthritis that was manifest may years after service was due to aging and was not a result of an injury in service.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided an adequate rationale for the opinion.  The Veteran's reported history of symptom onset during service was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Whether knee injuries are chronic and whether arthritis developed as a result of a specific injury are not the type of condition that are readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, his lay evidence does not constitute competent medical evidence and lacks probative value.  His opinions are also outweighed by the medical opinion of record.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the Veteran's claim.

II. Pulmonary Disorder

The Veteran contends, in essence, that he has a pulmonary disorder, other than fibrotic changes to the lungs, as a result of active service.  He asserts that he has a lung problem as a result of contaminated water exposure while serving at Camp Lejeune.

Service treatment records show that the Veteran's July 1972 enlistment examination revealed a normal clinical evaluation of the lungs and chest.  He denied having had any history of asthma or respiratory symptoms.  Records dated in September 1972 show he complained of asthma and spitting up blood.  It was noted that he reported he had been treated with medication over a three year period as a child for spitting up blood.  An October 1972 report noted he had been examined for pustules on the back of the throat and that he had a slight wheeze to the upper left side without complaint of pain in the chest.  A subsequent October 1972 report noted diagnoses of upper respiratory infection and rhinitis.  An August 1973 report noted asthma and hay fever without additional comment or indication of treatment.  Records dated in May 1974 noted the Veteran complained of spitting up blood and that he was subsequently provided a diagnosis of upper respiratory infection.  Chest X-ray studies in August 1974 were normal.  An April 1975 report noted he complained of a head and chest cold for two weeks with a productive cough.  The treatment provided included Actifed, Robitussin, and aspirin.  A June 1975 separation examination revealed a normal clinical evaluation including to the lungs and chest.  

VA treatment records dated in September 2003 noted the Veteran had asthma as a child.  A November 2007 report noted he had a history of asthma and that he used inhalers daily.  

Private treatment records dated in 2005 included diagnoses of chronic obstructive pulmonary disease (COPD).  A March 2005 report noted he had known COPD secondary to smoking.  

VA respiratory examination in November 2012 included diagnoses of COPD and interstitial lung disease.  An X-ray study revealed chronic interstitial pulmonary fibrotic change.  It was noted that a January 2005 computed tomography (CT) scan had revealed COPD and mild mediastinal and right hilar adenopathy.  The examiner found the Veteran's COPD and interstitial lung disease were less likely caused by or related to contaminated water while stationed at Camp Lejeune and were more likely than not caused by or related to cigarette, crack cocaine, and marijuana smoking.

VA examination in April 2014 found that the Veteran had a pulmonary disorder that clearly and unmistakably existed prior to service, but was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner noted that a September 1972 service treatment report included complaints of asthma and spitting up blood over one week and noted a three year history of treatment prior to service with a civilian doctor for spitting up blood.  It was noted, however, that there were no findings in the service treatment records related to asthma or hemoptosis (coughing up blood).  The examiner found that the Veteran currently had COPD with findings of chronic of interstitial pulmonary fibrotic changes shown on chest X-ray studies and CT scans, and that he had a long history of tobacco abuse and smoking marijuana.  His current COPD was found to be related to his smoking history and was not related to his in-service complaints nor to his mention in service of being seen by a civilian doctor for spitting up blood.  The examiner determined that it was less likely than not that his current respiratory disorder was either caused by his complaints in service or an aggravation of a pre-existing condition by his military service.  The Board interprets the latter portion of this opinion to mean that there was no relationship between the Veteran's asthma and the development of his COPD many years later.

Based upon the evidence of record, the Board finds that a pulmonary disorder, identified as asthma, clearly and unmistakably existed prior to service, but was not aggravated beyond its natural progression by an in-service event, injury or illness.  His present COPD was also not manifest during active service and did not develop as a result of an established event, injury, or disease during active service.  

Service connection for fibrotic changes to the lungs was previously denied in a final December 2009 rating decision and the evidence added to the record as to this specific matter warrants no further VA action.  Further, to the extent the evidence may be construed as indicating that a pulmonary disorder developed as a result of tobacco use during service, service connection on this basis may not be considered because the claim was filed after June 9, 1998.  

The Board notes that the evidence shows no respiratory disabilities were noted upon service enlistment examination and that the Veteran denied having ever had asthma at that time.  He is, therefore, presumed to have been in sound condition upon service enlistment.  The available service treatment records, however, show that approximately two months after his service enlistment the Veteran reported having had asthma prior to service.  Records also show he reported having a one week history of spitting up blood in September 1972 with diagnoses in October 1972 of upper respiratory infection and rhinitis.  A May 1974 report noted a similar complaint and show a diagnosis of upper respiratory infection was provided.  There is no indication, however, based upon the available record that the Veteran had a manifestations of a chronic respiratory disability, including asthma or upper respiratory infections, during active service.  

Although the Veteran reported having had treatment for asthma prior to service and he was treatment for upper respiratory symptoms in service, the evidence of record does not indicate that a chronic pulmonary or respiratory disorder was either onset or aggravated during active service.  It is significant to note that the Veteran complained of asthma in September 1972 and August 1973, but that his medical care providers at that time provided no specific diagnosis of asthma nor any additional comments or specific treatment indicative of a present asthma disorder.  The Court has held that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board finds the April 2014 VA examiner's opinion is persuasive that the Veteran had a pulmonary disorder, a respiratory disorder manifested by spitting up blood, that clearly and unmistakably existed prior to service, but that was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner specifically found that there were no findings in the Veteran's service treatment records related to asthma or hemoptosis.  Put another way, the respiratory symptoms experienced by the Veteran in service were not related to his preexisting asthma.  There was no increase in the asthma disability.  There were no asthma findings in service.  

Thus, even if the presumption of soundness were to apply, and the Veteran was not found to have asthma that preexisted service, there is no evidence that the Veteran experienced asthma symptomatology in service.  The respiratory symptoms that he did experience in service acute and transient and ultimately found to be unrelated to his current respiratory disorder, COPD.  In this regard, the Veteran's current COPD was found to be related to his history of smoking and use of illegal drugs.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided an adequate rationale for the opinion.  Moreover, and for reasons similar to that related to his knee claim, the Board draws attention to the fact that the Veteran's report of having chronic respiratory symptoms since service is undermined by his lack of reference to respiratory problems at service discharge, when he filed his initial claim for compensation, when he was examined in 1976, or when he filed a claim for benefits related to his knees in 1987.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board further finds that the April 2014 examiner's opinion is consistent with the November 2012 VA examiner's opinion that the Veteran's COPD and interstitial lung disease were less likely caused by or related to contaminated water exposure at Camp Lejeune and were more likely than not caused by or related to cigarette, crack cocaine, and marijuana smoking.  The Veteran is not competent to provide competent medical opinion concerning the onset, etiology, or chronicity of his present pulmonary disabilities.  The medical evidence in this case is clearly persuasive.  Therefore, entitlement to service connection for a pulmonary disorder, other than fibrotic changes to the lungs, must be denied.  The preponderance of the evidence in this case is against the Veteran's claim.







ORDER

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a pulmonary disorder, other than fibrotic changes to the lungs, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


